
	
		III
		112th CONGRESS
		1st Session
		S. RES. 150
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Inhofe submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling for the protection of religious
		  minority rights and freedoms in the Arab world.
	
	
		Whereas, on January 25, 2011, in Tahrir Square, Egyptian
			 protestors found their voice when they successfully ended the 30-plus year rule
			 of President Mubarak and began the work of creating a true democratic
			 government, a government that supports and protects inalienable rights and
			 freedoms, including the freedom of religion;
		Whereas the fervor and spirit of these revolutions have
			 taken wing in other Arab nations such as Tunisia, Libya, and Syria;
		Whereas, reminiscent of the 1968 Prague
			 Spring in the former Czechoslovakia, many have called this
			 revolutionary period an Arab Spring, where ordinary citizens
			 have taken to the streets demanding an end to corruption, political cronyism,
			 and government repression;
		Whereas, in the midst of newly acquired freedoms,
			 including those of speech, press, and assembly, it is extremely important that
			 religious minorities in these countries be protected from violence and
			 guaranteed the freedom to practice their religion and to express religious
			 thought;
		Whereas Article 18 of the Universal Declaration of Human
			 Rights recognizes that [e]veryone has the right to freedom of thought,
			 conscience, and religion; this right includes freedom to change his religion or
			 belief, and freedom, either alone or in community with others and in public or
			 private, to manifest his religion or belief in teaching, practice, worship, and
			 observance;
		Whereas the freedom to worship by minority religious
			 communities in Arab nations has come under repeated and deadly attack in recent
			 months;
		Whereas, on November 1, 2010, the deadliest ever recorded
			 attack on Iraqi Christians occurred at the Sayidat al-Nejat Catholic Cathedral
			 located in central Baghdad, where militants stormed the church and detonated 2
			 suicide vests filled with ball bearings, killing 58 and wounding 78
			 parishioners;
		Whereas, on January 1, 2011, a suicide bomber blew himself
			 up in front of the Saint George and Bishop Peter Church in Cairo, killing 21
			 Egyptian Coptic Christians, a Christian minority group that accounts for 9
			 percent of Egypt's population of 80,000,000;
		Whereas the freedom to proselytize by minority religious
			 communities in Arab nations has also come under repeated and deadly attack in
			 recent months through so-called blasphemy laws that are punishable by
			 death;
		Whereas, on January 4, 2011, Governor Salman Tasser, who
			 courageously sought to release Aasia Bibi, a Christian woman and mother of 5
			 who was sentenced to death under Pakistan’s blasphemy laws, was gunned down by
			 his own security guard because of his support for reforming the blasphemy laws;
			 and
		Whereas, on March 2, 2011, Shahbaz Bhatti, Pakistan’s only
			 Christian cabinet member and passionate supporter of interfaith tolerance and
			 repeal of Pakistan’s blasphemy law, was assassinated by multiple gunmen,
			 leaving his body and vehicle riddled with 80 bullets and anti-Christian
			 pamphlets strewn over his body: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes, in
			 this spirit of Arab Spring revolution, that religious minority freedoms and
			 rights must be protected; and
			(2)urges in the
			 strongest terms that the United States Government lead the international effort
			 to repeal existing blasphemy laws.
			
